                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


IN RE:                             :            Chapter 11
                                   :
THE WEINSTEIN COMPANY HOLDINGS :                BK Case No. 18-10601 (MFW)
LLC, et al.,                       :
                                   :
                      Debtors.     :
__________________________________ :
                                   :
Y MOVIE, LLC, Y THEATRICAL, LLC,   :
YFE HOLDINGS, INC., 0A3, LLC, and  :
RMF, LLC,                          :
                                   :
                      Appellants,  :
                                   :
       v.                          :            C. A. No. 19-675-MN
                                   :            BAP No. 19-23
SPYGLASS MEDIA GROUP, LLC          :
f/k/a LANTERN ENTERTAINMENT LLC), :
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 25th day of April, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
      The parties conferred and discussed mediation and agree there is no

discernable middle ground in light of the nature of the dispute on appeal and do not

believe that mediation would be useful in resolving this appeal.

      The parties further proposed the following brief schedule:

      Appellants’ Opening Brief                 June 14, 2019

      Appellee’s Answering Brief                July 15, 2019

      Appellants’ Reply Brief                   July 29, 2019

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.

                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
